 

ADDENDUM

TO

PRODUCT DEVELOPMENT AGREEMENT

 

THIS ADDENDUM TO PRODUCT DEVELOPMENT AGREEMENT (the “Addendum”) is made
effective as of the June 1, 2014 by and between Matrico Holdings, Ltd., a
company located in Hong Kong (the “Company”) and Lifelogger Technologies Corp.,
a Nevada corporation (“Contractor”); collectively referred to as the “Parties”.

 

Recitals:

 

A. The Parties hereto entered into a Product Development Agreement dated as of
January 7, 2014 (the “Product Development Agreement”).

 

B. The Parties desire to amend the Product Development Agreement as set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

1. Defined Terms. Unless otherwise indicated, capitalized terms used herein
shall have the meanings ascribed to them in the Product Development Agreement.

 

2. Amendment of Product Development Agreement. The Parties hereby agree that
Schedule 1 to the Product Development Agreement is hereby amended to read, in
its entirety, as set forth in the Amended Schedule 1 attached hereto and
incorporated herein as Exhibit “A”.

 

3. Other Provisions. Except as otherwise expressly provided in this Addendum,
the terms and provisions of the Product Development Agreement remain in full
force and effect.

 

4. Other Actions Necessary. At the reasonable request of one of the Parties the
other party shall execute any other documents or take any other reasonable
actions necessary to effectuate this Addendum.

 

IN WITNESS WHEREOF, the parties have executed this Addendum to Product
Development Agreement as of the day and year first above written.

 

Matrico Holdings, Ltd.:   Lifelogger Technologies Corp.:           By: For and
on behalf of Design Plus Co., Ltd.                 By: /s/ Freeman Directors
Limited, as Director   By: /s/ Stewart Garner Name: Freeman Directors Limited,
as Director   Name: Stewart Garner   Title: President

 

 

 

 

EXHIBIT “A”

TO

ADDENDUM TO PRODUCT DEVELOPMENT AGREEMENT

 

AMENDED SCHEDULE 1

 

This Amended Schedule 1 To The Addendum To Product Development Agreement
(“Schedule 1”) dated as of January 7, 2014 is a part of the attached Product
Development Agreement, as amended pursuant to this Addendum to Product
Development Agreement (“Development Agreement”) entered into between Matrico
Holdings, Ltd. (the “Company”) and Lifelogger Technologies Corp. (“Contractor”)
as of June 1, 2014. In the event of any conflicts between the provisions of this
Schedule 1 and the Development Agreement, the provisions of this Schedule 1
shall control.

 

1.Services and Fees. Contractor shall provide the following Services:

 

Description of Services  Fees  Develop a conceptual design for a prototype
wearable video recording device including changes to the conceptual design as
requested by the Company. Requested changes include, but are not limited to,
inclusion of a hardware stabilization upgraded OMAP processor chips, the
addition of a WIFI chip and the addition of a GPS chip.  $200,000 

 

2.Deliverables. In connection with the Services, Contractor shall provide to the
Company the following Deliverables:

 

(a)Conceptual Design: A conceptual design for a prototype wearable video
recording device capable of being worn on a person’s head. The device will be
capable of continuously recording video utilizing GPS, WIFI, 32GB, Bluetooth,
Battery, with USB cable port. Payment Terms. The Company agrees to pay
Contractor the Service Fees in this Schedule on the following terms:

 

(b)$13,000 upon execution of the Addendum, the receipt of which is hereby
acknowledged;

 

(c)$17,000 upon delivery of PCB Design and 3D design, the receipt and completion
of which is hereby acknowledged

 

(d)Remainder of contract will be invoiced monthly.

 

(e)Any other amounts that may become due hereunder, including any changes or
upgrades requested by the Company shall be paid in accordance with the
provisions of the Development Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amended Schedule 1 to be
executed by their duly authorized representatives as of the date set forth
above.

 



Matrico Holdings, Ltd.:   Lifelogger Technologies Corp.:           By: For and
on behalf of Design Plus Co., Ltd.                 By: /s/ Freeman Directors
Limited, as Director   By: Name: Freeman Directors Limited, as Director   Name:
Stewart Garner   Title: President

 



 

 

 

